
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.28


INDEMNITY AND GUARANTY AGREEMENT


        This INDEMNITY AND GUARANTY AGREEMENT (this "Agreement") is made as of
March 22, 2006 by Timothy M. Marquez and Bernadette B. Marquez, as trustees of
the Marquez Trust under Trust Agreement dated February 26, 2002, as amended
(collectively, "Indemnitor"), whose address is c/o Venoco, Inc., 6267
Carpinteria Avenue, Carpinteria, California 93013, in favor of Venoco, Inc., a
Delaware corporation ("Venoco") whose address is 6267 Carpinteria Avenue,
Carpinteria, California 93013.

        Venoco is a party to an Environmental Indemnity Agreement (the "Original
Indemnity Agreement") dated December 9, 2004 by and between 6267 CARPINTERIA
AVENUE, LLC, a Delaware limited liability company and a wholly-owned subsidiary
of Venoco ("Borrower") and Venoco in favor of GERMAN AMERICAN CAPITAL
CORPORATION, a Maryland corporation ("Lender") whose address is 60 Wall Street,
11th Floor, New York, New York 10005.

        Venoco is also a party to a Guaranty and Indemnity Agreement (the
"Guaranty") dated December 9, 2004 in favor of Lender.

        The Original Indemnity Agreement and the Guaranty were made by Venoco in
connection with a loan made by Lender to Borrower as evidenced by a Promissory
Note dated December 9, 2004 (the "Note"), which note is secured by certain real
property held by Borrower.

        Indemnitor is the sole stockholder of Venoco. Concurrently with the
execution and delivery of this Agreement, Venoco is distributing to Indemnitor,
as a dividend, its entire interest in Borrower (the "Dividend"). Pursuant to
resolutions of the Governance/Nominating Committee of the Board of Directors of
Venoco, acting pursuant to a delegation of authority by such Board of Directors,
authorizing the Dividend, Venoco and Indemnitor have entered into an Assignment
of Member Interest (the "Assignment"), dated the date hereof, evidencing the
assignment to Indemnitor of all of Venoco's right, title and interest in
Borrower.

        As a condition to the payment of the Dividend and the execution and
delivery of the Assignment, Venoco requires that Indemnitor indemnify Venoco
with respect to certain damages, costs and liabilities that it may incur under
the Original Indemnity Agreement and the Guaranty.

        NOW, THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Indemnitor hereby covenants and agrees, as follows:

        1.     Indemnity. Indemnitor assumes liability for, and agrees to pay,
protect, defend and save Venoco harmless from and against, and indemnify Venoco
from and against, any and all liens, damages, losses, liabilities, obligations,
settlement payments, penalties, fines, assessments, citations, claims,
litigation, demands, defenses, judgments, suits, proceedings, costs and expenses
of any kind or of any nature whatsoever (including, without limitation,
reasonable attorneys', consultants' and experts' fees and disbursements)
incurred by Venoco under or in connection with the Original Indemnity Agreement
and the Guaranty to the extent any of the foregoing arises out of an act,
omission, fact or circumstance first existing or occurring after the execution
and delivery of this Agreement (collectively "Costs"). Indemnitor agrees to
assume Venoco's obligations under the Original Indemnity Agreement and the
Guaranty to protect and defend Lender from and against such Costs (at trial and
appellate levels and with attorneys and consultants acceptable to Venoco, which
Venoco shall have approved with Lender).

        2.     Acknowledgment. Indemnitor acknowledges and agrees that it has
received and reviewed copies of the Original Indemnity Agreement, the Guaranty
and the Loan Documents (as defined in the Original Indemnity Agreement and the
Guaranty). Indemnitor acknowledges that Venoco's obligations under the Original
Indemnity Agreement and the Guaranty are subject to all qualifications, waivers
and agreements made by Venoco in such agreements, and Indemnitor's obligations
to Venoco under this Agreement are subject to and derivative of these
qualifications, waivers and agreements.

--------------------------------------------------------------------------------




        3.     Indemnification Procedures.

        (a)   If any action shall be brought against Venoco based upon any of
the matters for which Venoco is indemnified under this Agreement, Venoco shall
immediately notify Indemnitor in writing and Indemnitor shall promptly assume
the defense thereof, including, without limitation, the employment of counsel
acceptable to Venoco and the negotiation of any settlement;

        (b)   If any action shall be brought against Lender based upon any of
the matters for which Lender is indemnified or guaranteed under the Original
Indemnity Agreement or the Guaranty, Venoco shall immediately forward the
required notice from Lender to Indemnitor and Indemnitor shall promptly assume
the defense thereof, including, without limitation, the employment of counsel
acceptable to Venoco (which Venoco shall have approved with Lender) and the
negotiation of any settlement;

provided, however, with respect to Section 3(a) and 3(b), that any failure of
Venoco to notify Indemnitor of such matter shall not impair or reduce the
obligations of Indemnitor. If Indemnitor shall fail to defend Venoco or Lender,
as the case may be, against any claim, loss or liability for which Venoco or
Lender is indemnified under this Agreement, the Original Indemnity Agreement or
the Guaranty, as applicable, the liability of Indemnitor to Venoco hereunder
shall be conclusively established by any settlement of such claim or liability
by Venoco or Lender, as the case may be, provided such settlement is made in
good faith. The amount of such liability includes both the settlement
consideration and all of the costs and expenses (including, without limitation,
reasonable attorneys' fees) incurred by Venoco or Lender in effecting such
settlement. Venoco's or Lender's, as the case may be, good faith in any such
settlement shall be conclusively established if the settlement is made on the
advice of independent legal counsel for Venoco or Lender.

        (c)   Indemnitor shall not, without the prior written consent of Venoco
(which, in the case of an action under Section 3(b) shall only be given after
Venoco has obtained the prior written consent of Lender): (i) settle or
compromise any action, suit, proceeding or claim (each, an "Action") or consent
to the entry of any judgment that does not include as an unconditional term
thereof the delivery by the claimant or plaintiff to Venoco or Lender, as the
case may be, of a full and complete written release of Venoco or Lender (in
form, scope and substance satisfactory to Venoco or Lender in its sole
discretion) from all liability in respect of such Action and a dismissal with
prejudice of such Action, or (ii) settle or compromise any Action in any manner
that may adversely affect Venoco or Lender (including, without limitation,
Lender's reputation) or obligate Venoco or Lender to pay any sum or perform any
obligation as determined by Lender in its sole discretion.

        (d)   All Costs shall be immediately reimbursable to Venoco when and as
incurred and without any requirement of waiting for the ultimate outcome of any
Action, and Indemnitor shall pay to Venoco any and all Costs within five
(5) days after written notice from Venoco itemizing the amounts thereof incurred
to the date of such notice. In addition to any other remedy available for the
failure of Indemnitor to periodically pay such Costs, such Costs, if not paid
within said five-day period, shall bear interest at the Default Rate (as defined
in the Note).

        4.     Reinstatement of Obligations. If at any time all or any part of
any payment made by Indemnitor or received by Venoco from Indemnitor under or
with respect to this Agreement is or must be rescinded or returned for any
reason whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Indemnitor), then the obligations of Indemnitor hereunder
shall, to the extent of the payment rescinded or returned, be deemed to have
continued in existence, notwithstanding such previous payment made by
Indemnitor, or receipt of payment by Venoco, and the obligations of Indemnitor
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, all as though such previous payment by Indemnitor had never
been made.

2

--------------------------------------------------------------------------------



        5.     Waivers by Indemnitor.

        (a)   Indemnitor expressly waives any and all benefits, rights and/or
defenses which might otherwise be available to Indemnitor under California Civil
Code sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, 2953 and
3433.

        (b)   Indemnitor expressly waives any and all benefits, rights and/or
defenses which might otherwise be available to Indemnitor under California Code
of Civil Procedure sections 580a, 580b, 580d and 726.

        (c)   Indemnitor acknowledges that it has been made aware of the
provisions of California Civil Code section 2856, has read and understands the
provisions of that statute, has been advised by its counsel as to the scope,
purpose and effect of that statute, and based thereon, and without limiting the
foregoing waivers, Indemnitor agrees to waive all suretyship rights and defenses
described in Civil Code sections 2856(a) and (b). Without limiting any other
waivers herein, Indemnitor hereby gives the following waiver pursuant to
Section 2856(b) of the California Civil Code: Indemnitor waives all rights and
defenses arising out of an election of remedies by Venoco.

        (d)   Indemnitor waives the benefit of any statute of limitations
affecting the liability of the Indemnitor hereunder or the enforcement thereof,
including, without limitation, any rights arising under Section 359.5 of the
California Code of Civil Procedure.

        (e)   Indemnitor assumes the responsibility for keeping informed of the
financial condition of the Borrower and of all other circumstances bearing upon
the risk of nonpayment of the Costs.

        6.     Survival. This Agreement shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive so long as
the Original Indemnity Agreement or the Guaranty survives.

        7.     Notice. All notices, demands, requests or other communications to
be sent by one party to the other hereunder or required by law shall be in
writing and shall be deemed to have been validly given by delivery of the same
in person to the intended addressee, or by depositing the same with a reputable
private courier service for next business day delivery to the intended addressee
at its address set forth on the first page of this Agreement or at such other
address as may be designated by such party as herein provided, or by depositing
the same in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, addressed to the intended addressee at its
address set forth on the first page of this Agreement or at such other address
as may be designated by such party as herein provided. All notices, demands and
requests shall be effective upon such personal delivery, or one (1) business day
after being deposited with the private courier service, or two (2) business days
after being deposited in the United States mail as required above. Rejection or
other refusal to accept or the inability to deliver because of changed address
of which no notice was given as herein required shall be deemed to be receipt of
the notice, demand or request sent.

        8.     Successive Actions. A separate right of action hereunder shall
arise each time Venoco acquires knowledge of any matter requiring
indemnification by Indemnitor under this Agreement. Separate and successive
actions may be brought hereunder to enforce any of the provisions hereof at any
time and from time to time. No action hereunder shall preclude any subsequent
action, and Indemnitor hereby waives and covenants not to assert any defense in
the nature of splitting of causes of action or merger of judgments.

        9.     SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL.

        (a)   INDEMNITOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF CALIFORNIA IN ANY SUIT,
ACTION OR PROCEEDING ARISING FROM OR

3

--------------------------------------------------------------------------------



RELATING TO THIS AGREEMENT, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE COUNTY AND STATE, IN WHICH THE PROPERTY IS LOCATED, (iii) SUBMITS TO THE
JURISDICTION OF SUCH COURTS, AND (iv) AGREES THAT HE WILL NOT BRING ANY ACTION,
SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT
OF VENOCO TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM).

        (b)   INDEMNITOR AND VENOCO BY THEIR ACCEPTANCE OF THIS AGREEMENT, TO
THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND
VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES, RELINQUISHES
AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
CONDUCT, ACT OR OMISSION OF VENOCO OR INDEMNITOR, OR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSON AFFILIATED WITH VENOCO OR INDEMNITOR, IN EACH OF THE FOREGOING
CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. INDEMNITOR HEREBY
CONSENTS AND AGREES TO SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS,
IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING ARISING FROM OR RELATING TO
THIS AGREEMENT BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID TO
INDEMNITOR AT THE ADDRESS SET FORTH HEREINABOVE.

        10.   Miscellany.

        (a)   This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements,
whether written or oral, between the parties respecting such matters. Any
amendments or modifications hereto, in order to be effective, shall be in
writing and executed by the parties hereto. A determination that any provision
of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and any determination that
the application of any provision of this Agreement to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to any other persons or circumstances.

        (b)   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS
CONFLICTS OF LAWS RULES.

        (c)   This Agreement shall bind Indemnitor and its personal
representatives, successors and assigns and shall inure to the benefit of
Venoco, its officers, directors, shareholders (other than Indemnitor), agents
and employees of Venoco and their respective heirs, personal representatives,
successors and assigns. Notwithstanding the foregoing, Indemnitor shall not
assign any of its rights or obligations under this Agreement without the prior
written consent of Venoco, which consent may be withheld by Venoco in its sole
discretion.

        (d)   The failure of any party hereto to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against such party nor excuse any
of the parties hereto from their respective obligations hereunder. Any waiver of
such right or remedy must be in writing and signed by the party to be bound.

        (e)   This Agreement is subject to enforcement at law or in equity,
including actions for damages or specific performance.

4

--------------------------------------------------------------------------------






        (f)    Time is of the essence hereof.

        (g)   The term "business day" as used herein shall mean a weekday,
Monday through Friday, except a legal holiday or a day on which banking
institutions in New York, New York are authorized by law to be closed.

        (h)   The captions and headings of the sections and paragraphs of this
Agreement are for convenience of reference only and shall not be construed in
interpreting the provisions hereof.

        (i)    In the event either party retains the services of an attorney or
any other consultants in order to enforce this Agreement, or any portion
thereof, the prevailing party in any such enforcement action shall be entitled
to recover from the other party any and all costs and expenses, including,
without limitation, reasonable attorney's fees, incurred as a result thereof.

        (j)    Timothy M. Marquez and Bernadette B. Marquez hereby represent and
warrant that they have all requisite power and authority to execute, deliver and
perform this Agreement and that this Agreement has been duly executed and
delivered by them.

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, Indemnitor has executed this Agreement as of the
date first written above.

    INDEMNITOR:
 
 
/s/  TIMOTHY M. MARQUEZ, TRUSTEE      

--------------------------------------------------------------------------------

Timothy M. Marquez, Trustee of the Marquez Trust under Trust Agreement dated
February 26, 2002, as amended
 
 
/s/  BERNADETTE B. MARQUEZ, TRUSTEE      

--------------------------------------------------------------------------------

Bernadette B. Marquez, Trustee of the Marquez Trust under Trust Agreement dated
February 26, 2002, as amended

6

--------------------------------------------------------------------------------





QuickLinks


INDEMNITY AND GUARANTY AGREEMENT
